Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by YAMAMOTO (Pub. No.: US 2015/0325434).
Re Claim 1, YAMAMOTO teaches a substrate processing apparatus, comprising: 
a process chamber (10, FIG. 1, ¶ [0025]) in which at least one substrate is processed; 
an electromagnetic wave supply part (393, FIG. 12, [0184]) installed on a first side surface of the process chamber (right side, FIG. 12), and configured to supply an electromagnetic wave to the at least one substrate; 
a substrate holding part (201, FIG. 3, [0113]) installed inside the process chamber (note that 202 is installed inside 200 and 202/202a/202b/202c/202d are part of the process chamber 10 of FIG. 1), and configured to hold the at least one substrate and at least one susceptor (217, [0112]) for suppressing [0150] the electromagnetic wave from being adsorbed to an edge of the at least one substrate; 
a substrate loading/unloading port (112/124, FIG. 1, ¶ [0026]/[0029]) installed on a second side surface (center) of the process chamber, which faces the electromagnetic wave supply part (393 of FIG. 12), and capable of loading and unloading the at least one substrate (wafer 200, [0030]) into and from the process chamber (10);
a substrate transfer part (217, FIG. 12, [0048]) comprising a low-temperature transfer part  (right 217b said at room temperature in within the range from room temperature to 750°C, [0115]) configured to transfer an unprocessed substrate and a high-temperature substrate transfer part (left 217b of FIG. 12, said at 750°C) configured to transfer an unprocessed substrate and a processed substrate; and 
a controller (300, [0117]) configured to control the high-temperature substrate transfer part (substrate 200 process by the left 217b of FIG. 12) so as to correct a position of the at least one susceptor (217) through the substrate loading/unloading port (112/124, FIG. 1).
Re Claim 2, YAMAMOTO teaches the apparatus of Claim 1, wherein the controller (300) controls the substrate (200) transfer part so as to correct the position of the at least one susceptor (217b in 206b area etc., FIG. 3, [0212]-[0214]) before the unprocessed substrate loaded by the low-temperature transfer part (right 217b said at room temperature) in the process chamber is processed or after the unprocessed substrate is processed.
Re Claim 3, YAMAMOTO teaches the apparatus of Claim 1, wherein the controller (300) controls the substrate (200) transfer part so as to correct the position of the at least one susceptor (217b in 206b area etc., FIG. 3, [0212]-[0214]) before or after the processed substrate processed inside the process chamber is unloaded from the process chamber by the high-temperature substrate transfer part (left 217b of FIG. 12, said at 750°C, [0209]).
Re Claim 5, YAMAMOTO teaches the apparatus of Claim 1, wherein the controller (300) controls the substrate transfer part so as to correct the position of the at least one susceptor by the high-temperature substrate transfer part (left 217b of FIG. 12, said at 750°C) after the at least one substrate is repeatedly processed a predetermined number of times (s260, FIG. 8).
Re Claim 7, YAMAMOTO teaches the apparatus of Claim 1, wherein the substrate transfer part (206a) is configured to correct the position of the at least one susceptor (one of the five 217b of FIG. 3) by sandwiching an edge portion of the at least one susceptor with grips (205) of the high-temperature substrate transfer part (said at 750°C, [0115]).
Re Claim 9, YAMAMOTO teaches the apparatus of Claim 1, wherein the at least one substrate includes a plurality of substrates, 
the process chamber is a chamber configured to process the plurality of substrates (at least 5 of wafers 200, FIG. 3) held by the substrate holding part (217), and 
the controller controls the substrate transfer part so as to correct the position of the at least one susceptor (to fit right inside the circular) by the high-temperature substrate transfer part (said at 750°C, [0115]) before or after the plurality of substrates that have been processed inside the process chamber are unloaded from the process chamber by the high-temperature substrate transfer part.
Re Claim 10, YAMAMOTO teaches the apparatus of Claim 1, wherein the controller controls the substrate transfer part so as to correct the position of the at least one susceptor (217b in 206b area etc., FIG. 3, [0212]-[0214]) before or after the at least one substrate (200) is mounted on the substrate holding part (217b).
Claim(s) 1, 4, 6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMAGUCHI (Pub. No.: US 2018/0211840) (English’s translation of WO2017149663).
Re Claim 1, YAMAGUCHI teaches a substrate processing apparatus, comprising: 
a process chamber (201, FIG. 1, ¶ [0037]) in which at least one substrate is processed; 
an electromagnetic wave supply part (655-1/655-2) installed on a first side surface of the process chamber (left), and configured to supply an electromagnetic wave to the at least one substrate; 
a substrate holding part (210, [0033]) installed inside the process chamber (201), and configured to hold the at least one substrate and at least one susceptor (101a/101b, [0078]) for suppressing [0120] the electromagnetic wave from being adsorbed to an edge of the at least one substrate; 
a substrate loading/unloading port (206, [0036]) installed on a second side surface (right) of the process chamber, which faces the electromagnetic wave supply part (left), and capable of loading and unloading the at least one substrate into and from the process chamber (201); 
a substrate transfer part (115, [0151]) comprising a low-temperature transfer part configured to transfer an unprocessed substrate (said at 100°C, [0078]) and a high-temperature substrate transfer part (said at 900°C, [0078]) configured to transfer an unprocessed substrate and a processed substrate; and 
a controller (121, [0165]) configured to control high-temperature the substrate transfer part so as to correct a position of the at least one susceptor (101a/101b) through the substrate loading/unloading port (206).
Re Claim 4, YAMAGUCHI teaches the apparatus of Claim 1, wherein the at least one susceptor includes an upper susceptor (101a) and a lower susceptor (101b), and wherein the upper susceptor is disposed above the at least one substrate (200, FIG. 11) and the lower susceptor is disposed below the at least one substrate.
Re Claim 6, YAMAGUCHI teaches the apparatus of Claim 1, wherein the controller controls the substrate transfer part so as to correct the position of the at least one susceptor (101a/101b) by the high-temperature substrate transfer part (said at 900°C, [0078]) after an irradiation time of the electromagnetic wave (“an electromagnetic wave supplied from a heating device”, claim 1, note that electromagnetic wave is used to adjust the temperature, S504 of FIG. 5) has elapsed a predetermined period of time.
Re Claim 11, YAMAGUCHI teaches the apparatus of Claim 4, wherein the controller (121) controls the substrate transfer part so as to correct a position of the upper susceptor (101a, FIG. 10) disposed above the at least one substrate (200) and a position of the lower susceptor (101b) disposed below the at least one substrate before or after the at least one substrate is processed.
Re Claim 12, YAMAGUCHI teaches the apparatus of Claim 4, wherein the controller (121) controls the substrate transfer part so as to correct a position of the upper susceptor (101a, FIG. 10) disposed above the at least one substrate (200) and a position of the lower susceptor (101b) disposed below the at least one substrate before or after the at least one substrate processed inside the process chamber (201, FIG. 11) is unloaded from the process chamber by the substrate transfer part.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO in view of Cook (Pub. No.: US 2005/0188923).
	YAMAMOTO teaches all the limitation of claim 1.
YAMAMOTO fails to teach the limitation of claim 19.
Cook teaches a cooling chamber positioned adjacent to the process chamber (FIG. 2, ¶ [0068]), and configured to cool the at least one substrate (404, [0029]) unloaded from the process chamber after the at least one substrate is processed inside the process chamber.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing throughput by adjusting operating parameters within the process chamber as taught by Cook, [0006].
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive (please see the rejections as listed above with note and explanation).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894